DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-3 are allowable. The present claims are allowable over the “closest” prior art Hirose et al. (JP 2013-184836) (Hirose).
The examiner has provided a machine translation of JP 2013-184836 with the Office Action mailed 10/27/2020. The citation of prior art refers to the provided machine translation. 
Hirose teaches a honeycomb structure ([0001]). The honeycomb structure has a plurality of cells serving as a fluid flow path and a plurality of porous partition walls, the partition walls include an intersection portion where the partition walls intersect, the porosity of the intersection portion (i.e., porosity B) is 40 to 70% ([0008]). Hirose further teaches a partition portion, the partition wall portion is a portion of the partition walls other than the intersection portion; the porosity of the partition wall portion (i.e., porosity A) is 30 to 60% ([0008]; [0014]).
However, Hirose does not teach or suggest the porosity B is from 20 to 37.2%. Further, Hirose teaches if the porosity of the intersection portion is less than the lower limit (i.e., 40%), the light-off property is poor and the pressure loss increases ([0017]), and therefore, it would not be obvious to one of ordinary skill in the art to use the porosity B of from 20-37.2%, as presently claimed. 
Thus, it is clear that Hirose does not teach or suggest the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784